Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 13, 2016

                                      No. 04-16-00170-CV

                 IN THE INTEREST OF A.B.R. AND P.Y.R., CHILDREN,

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2009-CI-09297
                         Honorable Antonia Arteaga, Judge Presiding


                                         ORDER
        On September 7, 2016, pro se appellee Margaret D. Roberts requested a free copy of the
appellate record. In her motion, Appellee indicates she is unable to pay costs, but she has not
filed a Statement of Inability to Afford Payment of Court Costs. See TEX. R. APP. P. 20.1
(effective September 1, 2016). See generally Tex. Sup. Ct., Final Approval of Amendments to
the Texas Rules of Civil Procedure and the Texas Rules of Appellate Procedure and of a Form
Statement of Inability to Afford Payment of Court Costs, Misc. Docket No. 16-9122 (Tex. Aug
31, 2016), http://www.txcourts.gov/media/1435934/169122.pdf
       Appellee’s motion for a free copy of the appellate record is HELD IN ABEYANCE. To
receive a free copy of the appellate record, Appellee must file a Statement of Inability to Afford
Payment of Court Costs. A blank copy of the required form is attached.
         If Appellee wishes to obtain a free copy of the appellate record, we ORDER Appellee to
file a completed form within TEN DAYS of the date of this order. If Appellee fails to timely file
the statement as ordered, her request for a free copy of the record may be denied.



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of September, 2016.


                                                    ___________________________________
                                                    Keith E. Hottle, Clerk